          Case 1:20-mj-00252-ZMF Document 3 Filed 12/14/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                             :
                                                     : Criminal No.:
                                                     :
               v.                                    :
                                                     : UNDER SEAL
                                                     :
Abu Agila Mohammad Mas’ud Kheir                      :
       Al-Marimi,                                    :
a/k/a Abu Agila Muhammad Mas’ud Kheir                :
       Al-Marimi,                                    :
a/k/a Abu Agila Muhammad Mas’ud Kheir,               :
a/k/a Hasan Abu Ojalya Ibrahim,                      :
                                                     :
                       Defendant.                    :


            MOTION TO SEAL COMPLAINT AND RELATED DOCUMENTS

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, hereby moves the Court to place under seal the Complaint for Abu Agila

Mohammad Mas’ud Kheir al-Marimi, a/k/a Abu Agila Muhammad Mas’ud Kheir Al-

Marimi, a/k/a Abu Agila Muhammad Mas’ud Kheir, a/k/a Hasan Abu Ojalya Ibrahim

(hereinafter referred to as “the Defendant”), in the above-captioned case. The government also

requests that the Court seal the Affidavit in Support of the Complaint (together with the Complaint,

the “Complaint Documents”), as well as the Government’s Motion to Seal and the Court’s Order

sealing those documents.        The government requests that the Complaint Documents be

automatically unsealed at 7:00 a.m. on December 17, 2020. In support of its motion, the

government states as follows:

       Today, the United States anticipates that a Complaint will be filed against the Defendant,

charging him with: (1) Destruction of Aircraft Resulting in Death, in violation of 18 U.S.C.
            Case 1:20-mj-00252-ZMF Document 3 Filed 12/14/20 Page 2 of 6




§§ 32(a)(1) & (a)(2), and 34; and (2) Destruction of Vehicle Used in Interstate or Foreign

Commerce by Means of an Explosive Resulting in Death, in violation of 18 U.S.C. § 844(i). The

United States further anticipates that the Court will grant its request for an Arrest Warrant to be

issued today for the arrest of the Defendant on this Complaint.

          The Complaint in this case charges the Defendant, a foreign national living outside the

United States, with his participation in the bombing of Pan American World Airways Flight 103,

which occurred over Lockerbie, Scotland, on December 21, 1988. Pan Am 103 was en route from

London Heathrow to John F. Kennedy Airport in New York. The bombing killed all 259 persons

on the aircraft, as well as 11 residents on the ground in Lockerbie. Since that date, the United

States and Scotland have proceeded in a joint investigation into the causes and perpetrators of the

attack.

          The Supreme Court has noted that “[e]very court has supervisory power over its own

records and files, and access has been denied where court files might have become a vehicle for

improper purposes.” Nixon v. Warner Communs., Inc., 435 U.S. 589, 598 (1978). See also United

States v. Hubbard, 650 F.2d 293, 315 (D.C. Cir. 1981). For example, as noted by the D.C. Circuit

in United States v. Hubbard, court documents have been sealed to protect the secrecy of ongoing

criminal investigations. Id. at 316, n. 84 (citing In re Sealed Affidavits, 600 F.2d 1256 (9th Cir.

1979); Shea v. Gabriel, 520 F.2d 879, 880, 882 (1st Cir. 1975); see also In re Grand Jury

Subpoena, Judith Miller, 438 F.3d 1138, 1141 (D.C. Cir. 2006) (acknowledging the need to seal

court documents to avoid interfering with an ongoing investigation by special counsel). Federal

courts are empowered to seal documents in appropriate circumstances. Cf. Fed. R. Crim. P. 6(e)(4)

(sealing of indictments); Fed. R. Civ. P. 26(c)(1) (sealing discovery to avoid embarrassment); Fed.


                                                 2
          Case 1:20-mj-00252-ZMF Document 3 Filed 12/14/20 Page 3 of 6




R. Civ. P. 5 (granting federal courts supervisory power over pleadings). The sealing of a case is

appropriate where there exists an extraordinary situation and a compelling governmental interest,

Washington Post v. Robinson, 935 F.2d 282, 289 (D.C. Cir. 1991), such as taking a defendant into

custody, United States v. Michael, 180 F.2d 55, 57 (3d Cir. 1949); see also United States v. Sharpe,

995 F.2d 49 (5th Cir. 1993); United States v. Southland Corp., 760 F.2d 1366, 1379-80 (2d Cir.

1985); U.S. v. Lyles, 593 F.2d 182 (2d Cir. 1979) (a charging document may be sealed for any

legitimate prosecutorial reason, including to take the defendant into custody and bring him or her

before the court), or protecting an ongoing criminal investigation. See generally Globe Newspaper

v. Superior Court, 457 U.S. 596, 606-07 (1982); Press-Enterprise Co. v. Superior Court, 464 U.S.

501, 510 (1985); Christopher K. Descherer & David L. Fogel, Criminal Procedure Project, 84

Geo. L. J. 1115, 1226 (1996) (courts have found the protection of ongoing government

investigations a sufficiently compelling interest to justify sealing).

       In this matter, there is ample reason for the Court to exercise its authority to seal the filings.

The D.C. Circuit in Hubbard identified six factors as relevant in assessing the propriety of sealing

court records: (1) the need for public access to the documents; (2) whether the public had prior

access to the documents; (3) whether any objections have been raised to sealing or unsealing the

documents and the identity of those objecting; (4) the strength of the generalized property and

privacy interests asserted in the documents; (5) the possibility of prejudice; and (6) the purpose for

which the documents were introduced. Hubbard, 650 F.2d at 317-22. An analysis of the Hubbard

factors weighs strongly in favoring of granting the United States’ Motion to Seal.

       First, there is no demonstrable need for the public to access the criminal Complaint and

related documents at the present time. A sufficient justification for the sealing of court documents


                                                   3
          Case 1:20-mj-00252-ZMF Document 3 Filed 12/14/20 Page 4 of 6




exists when the government is trying to avoid compromising an ongoing investigation and to

effectuate the capture of the Defendant, who resides outside the United States. Moreover, as noted

above, these charges are the product of a joint U.S.-Scottish investigation. Scotland holds the

majority of the evidence in this case, and the United States will be coordinating with Scottish

authorities and other international authorities between today and the date of the unsealing.

Premature public disclosure of the complaint could compromise that coordination.                  See

Washington Post v. Robinson, 935 F.2d 282, 291 (D.C. Cir. 1991) (recognizing that a valid

justification for sealing a plea agreement may be that its release could threaten an ongoing criminal

investigation). Additionally, the 270 victims of this bombing included citizens not only of the

United States and the United Kingdom, but nineteen other countries as well. The United States

will be working with those countries regarding issues surrounding victim notification, and early

public disclosure of the complaint could compromise those efforts as well.

       The second Hubbard factor is not implicated in this matter, as the public has not had prior

access to these documents. Similarly, the third Hubbard factor is not affected because no

objections have been raised by any member of the public.

       Consideration of the fourth Hubbard factor strongly favors granting the Motion to Seal.

The documents sought to be sealed constitute the filings of the United States, which has a strong

interest in keeping its ongoing criminal investigation covert until it is ready to take public action.

       Fifth, premature public disclosure of these documents, as well as the existence and status

of the investigation, would have a significant prejudicial effect on the case. The investigation is

ongoing and at this stage involves significant international coordination with multiple countries.

The public disclosure of these documents prior to December 17, 2020, at 7:00 a.m. would alert the


                                                  4
          Case 1:20-mj-00252-ZMF Document 3 Filed 12/14/20 Page 5 of 6




defendant and any co-conspirators of the pending case prior to the required international

coordination taking place. It would also harm the United States’ ability to engage in necessary

coordination with our foreign partners, if they learn about the charges prematurely through public

dissemination, and would harm the United States’ ability to attempt to secure custody of the

Defendant. The purpose of the criminal Complaint and arrest warrant is to charge and obtain

custody of the Defendant, while also preserving the government’s ability to present a case—which

involves evidence collected from multiple countries—once the government obtains custody of the

Defendant. These documents have not previously been disclosed to the public. Public disclosure

of these documents would undermine this purpose.

       The United States submits that these factors present an extraordinary situation and a

compelling governmental interest which justify the sealing of the Complaint and related

documents. Accordingly, the United States requests that the Court issue an Order sealing the

Complaint Documents, this Motion, and the Order to Seal, with the Complaint Documents to

automatically unseal on December 17, 2020, at 7:00 a.m.

       In addition, we request that the sealing Order permit disclosure of the Complaint, related

documents, and Order to Seal to appropriate law enforcement, diplomatic, intelligence, military,

INTERPOL or other personnel, both in the United States and internationally, to the extent that

such disclosure is in furtherance of national security, efforts to obtain custody of or detain the

Defendant, or discussions relating to the Defendant’s custodial status or detention.

       WHEREFORE, for all the foregoing reasons, the United States respectfully requests that

the Court issue an Order sealing (except to the limited extent specified herein) the Complaint,




                                                 5
          Case 1:20-mj-00252-ZMF Document 3 Filed 12/14/20 Page 6 of 6




related documents, this Motion, and the Order to Seal. A proposed Order is submitted herewith.

                                                   Respectfully submitted,

                                                   MICHAEL R. SHERWIN
                                                   ACTING UNITED STATES ATTORNEY
                                                   N.Y. Bar No. 4444188


                                           By:     /s/ Erik M. Kenerson______ ___________
                                                   Erik M. Kenerson
                                                   Assistant United States Attorney
                                                   OH Bar No.: 82960
                                                   Jerome J. Teresinski
                                                   Special Assistant United States Attorney
                                                   PA Bar No.: 66235
                                                   National Security Section
                                                   United States Attorney’s Office
                                                   555 4th Street, N.W.
                                                   Washington, D.C. 20530
                                                   (202) 252-7201
                                                   Erik.Kenerson@usdoj.gov
                                                   Jerome.Teresinski2@usdoj.gov


Dated: December 14, 2020




                                              6
